Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 21, 2020

The Court of Appeals hereby passes the following order:

A21D0012. WARREN SHANNON v. WILLIAM HATCH.

      Plaintiff Warren Shannon has filed a motion for reconsideration of this Court’s
August 18, 2020 order denying his application for discretionary review of the denial
of his motion to set aside the final judgment in this civil action. Upon review,
Shannon’s motion for reconsideration is hereby GRANTED, our order denying his
application is VACATED, and the application is hereby GRANTED.
      Shannon shall have ten days from the date of this order to file a notice of
appeal in the trial court. See OCGA § 5-6-35 (g). If Shannon already has filed a
notice of appeal in the trial court, then he need not file a second notice. The clerk of
the trial court is DIRECTED to include a copy of this order in the record transmitted
to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/21/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.